Smith, C. J.,
delivered the opinion of the court.
While the solution of the question presented by this record is not without difficulty, we are of the opinion that the instrument here involved (which the reporter will set out in full) did not convey to any of the parties thereto any interest in the property of the others, to vest either immediately or in the future, but that the object sought to be accomplished by it was to cause whatever property each of the parties thereto might own at his death to vest, when that event should occur, in the surviving party or parties. The instrument, therefore, is testamentary in character, and can have no operation as a deed.

Reversed and remanded.